DETAILED ACTION

In response to Amendments/Arguments filed 8/18/2022.  Claims 1-2, 4, and 7-12 are pending.  Claims 8-12 are withdrawn.  Claims 1-2, 4, and 7 are examined thusly.

Double Patenting
Claims 1-2, 7, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/651766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having less than 3.8% reflectance.  While it is noted that the present claims additionally recite transmission image clarity of 30% to 80% and the ‘766 claims recite a haze value, both sets of claims recite the same materials with the same spinodal decomposition occurring; as such, the film of the ‘766 application would have the same properties as the instant claims.  Therefore, the claims overlap in scope.  Additionally, it is noted that while the ‘766 claims recite a display device containing an antiglare film, the antiglare film as stated in the ‘766 claims still reads on the instant claims.  Examiner notes that if claims 10 and 11 are rejoined, claims 10 and 11 will read on the independent claim 1 of the ‘766 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/18/2022 regarding the double patenting rejection have been fully considered but they are not persuasive.  Applicant asserts that the double patenting rejection is overcome because of the amendments to the ‘766 claims.  Examiner respectfully disagrees and notes while the ‘766 claims recite a display device containing an antiglare film, the antiglare film as stated in the ‘766 claims still reads on the instant claims.  Examiner notes that if claims 10 and 11 are rejoined, claims 10 and 11 will read on the independent claim 1 of the ‘766 application.  As such, the rejection is maintained for the above reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783